Citation Nr: 1645150	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a bilateral leg disorder.  

7.  Entitlement to service connection for a bilateral knee disorder.  

8.  Entitlement to service connection for a bilateral ankle disorder.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

Veteran served on active duty from February 1974 to July 1974.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Subsequent to the Statement of the Case issued in July 2015, additional records consisting of a November 2015 Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) and December 2015 statements from the Veteran's daughter and sister were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction.  In light of the grant of the Veteran's claim of service connection for an acquired psychiatric disorder, there is no prejudice to the Veteran in the Board considering this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The petition to reopen the claim of service connection for a back disorder and the matter of service connection for an acquired psychiatric disorder are addressed herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1984 rating decision denied service connection for a back disorder based essentially on a finding that there was no evidence of a chronic back disorder in service, including arthritis within one year of service separation.  That decision was confirmed in January 1985 following the submission of additional private treatment records; subsequent August 1986 and August 1990 unappealed rating decisions continued the denial; no new and material evidence was received within one year of these decisions.

2.  Evidence received since the August 1990 rating decision include records from the Social Security Administration (SSA) which note that the Veteran's back disorder has been present since an inservice back injury, relates to the previously unestablished element of whether the Veteran has a back disability related to service and raises a reasonable possibility of substantiating the claim.

3.  It is reasonably shown that the Veteran's acquired psychiatric disability, diagnosed as depressive disorder and anxiety disorder, manifested in service and has persisted since.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition as to the claims to reopen and service connection for an acquired psychiatric disorder, discussion of the duties to notify and assist as to these matters is unnecessary. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and Material Evidence

Service connection for a back disorder was initially finally denied in an unappealed November 1984 rating decision, which was confirmed in a January 1985 rating decision following the submission of additional treatment records.  The November 1984 rating decision denied service connection for a back disorder because there was no evidence of a chronic back disorder in service, including arthritis within one year of service separation.  Subsequent August 1986 and August 1990 unappealed rating decisions continued the denial.  No new and material evidence was received within one year of these decisions.  

Evidence added to the record since August 1990 includes SSA records which note that the Veteran's back disorder has been present since an inservice back injury.  See, e.g., June 1986 Disability Report and April 2000 statement from K. E. Hansen, M.D., D.A.B.A.  This evidence relates to the previously unestablished element of whether the Veteran has a back disability related to service and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been submitted, the claim is reopened.

De novo review of the claim for service connection for a back disorder is addressed in the remand below.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303. 

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) show that she reported no history of nervous trouble, depression or excessive worry and was clinically normal on psychiatric evaluation for enlistment in September 1973.  STRs include a May 1974 notation of "bad nerves" and show complaints of persistent abdominal pain and treatment with Valium.  The STRs do not include a service separation examination report.  

Records received from SSA include a November 1984 private treatment report which shows an impression of anxiety and depression mostly secondary to limitations imposed by back problems.  

A March 1990 VA examination report (in connection with the Veteran's claim for service connection for a back disorder) includes a diagnosis of "anxiety tension state" due to the Veteran's lumbar spine surgery.  

A July 1990 VA examination report notes that the Veteran reported being "depressed on a chronic basis for eleven years."  She stated that her depression centers around not being able to do the physical activities other people do.  The diagnosis was dysthymic disorder of moderate severity. 

December 2015 statements from the Veteran's daughter and sister recall that the Veteran had no mental health issues prior to enlistment and developed psychiatric symptoms during service which have persisted to the present and become increasingly severe.  

A November 2015 DBQ includes diagnoses of depressive disorder, unspecified, and anxiety disorder, unspecified.  After examination of the Veteran and review of her STRs and postservice medical history, the examiner opined that "it is more likely than not that [the Veteran's] depression and anxiety began in the service and continues uninterrupted to the present and is severe enough to prevent her from doing substantial activity."  In support of this opinion, the examiner provided extensive medical literature which "shows a direct correlation between military service and the rise of co-occurring depression and anxiety."  In support of this opinion, the examiner also cited to the Veteran's short period of service and noted that, in his experience, "this is out of ordinary and shows likely significant problem which interfered [with] duty performance.  Post-military difficulty maintaining consistent employment."  The examiner further noted that the Veteran's June 1974 STR "show complaint of nausea, vomiting, stomach cramps just prior to military separation.  It is well-documented that these symptoms are often associated [with] anxiety/depression" and she was prescribed Valium.  

It is not in dispute that the Veteran has an acquired psychiatric disorder, diagnosed as depressive disorder and anxiety disorder (most recently found on the November 2015 DBQ.)  The 2015 private VA examiner, who reviewed the entire record, conducted a thorough psychiatric evaluation, and provided a detailed explanation of rationale, has related the Veteran's depression and anxiety to her military service.  The Board finds no reason to question the expertise of the private examiner, or the opinion offered, and finds it both probative and persuasive.  Notably, the record also includes notations suggesting the Veteran acquired psychiatric disorder is secondary to her back complaints, for which service connection has not yet been established (although the matter has been reopened and is remanded herein for additional development).  However, in contrast with the November 2015 DBQ, these notations do not reflect consideration of the Veteran's STRs and postservice medical history or review of pertinent medical literature and are not supported by an explanation of rationale.  As such, they are of diminished probative value.  

Accordingly, all of the requirements for establishing service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder and anxiety disorder, are met.  Thus, resolving all reasonable doubt in the Veteran's favor, the evidence reasonably shows that she has a current diagnosis of an acquired psychiatric disorder, diagnosed as a depressive disorder and anxiety disorder, that is related to her military service.  Service connection is therefore warranted and the appeal in this matter is granted. 


ORDER

The appeal seeking to reopen a claim of service connection for a back disability is granted.

Service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder and anxiety disorder, is granted.


REMAND

Having reopened the Veteran's claim of service connection for a back disorder, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  Further, as to the remaining claims, postservice treatment records show complaints and findings of back pain which radiate into the neck, causing headaches, and into both lower extremities.  There are no medical opinions of record which address a nexus between any current disorders of the neck, lower extremities (legs, hips, knees, ankles and feet), headaches and sleep problems and the Veteran's service and/or a service connected disability.  On remand, an examination to secure such medical opinions (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  Please associate the Veteran's service personnel records with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her headaches, sleep problems and disabilities of the back, neck, legs, hips, knees, ankles and feet.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each disability entity of the back, neck, legs, hips, knees, ankles and feet as well as any disability manifested by headaches and/or impaired sleep.  

b)  For each diagnosed disability of the back, neck, legs, hips, knees, ankles and feet as well as any disability manifested by headaches and/or impaired sleep, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the back and leg complaints/findings noted in service (See June 1974 STR noting "back pain (both legs) x 2weeks")?  The examiner is to specifically consider and discuss as necessary the Veteran's competent assertions regarding her in-service back symptoms and postservice continuity of such symptoms.  

c)  If it is determined that the Veteran has a back disability as a result of her active duty service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the neck, legs, hips, knees, ankles and feet as well as any disability manifested by headaches and/or impaired sleep is either (i) caused OR (ii) aggravated (permanently worsened) by the Veteran's service-connected back disability? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

d)  If aggravation of any diagnosed disability by the Veteran's back disability is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


